DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4-6, 8-9, and 20-32 are pending.

Allowable Subject Matter
Claims 1-2, 4-6, 8-9, and 20-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record do not teach or suggest individually or in combination
wherein the method further comprises setting a plurality of timers configured to control different aspects of the hardware module and configuring a log sheet for each timer, and configuring a first preset threshold and a second preset threshold for each timer, wherein the first preset thresholds of the timers are increasing one by one, and the second preset threshold of a timer is between the first preset threshold of the same timer and the immediately subsequently larger first preset threshold of a timer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pgs. 3-4, filed 06/29/2022, with respect to Claims 1 and 20 have been fully considered and are persuasive.  The rejection of claims 1 and 20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        July 16, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187